 



Exhibit 10.1
(Craftmade Intl. Logo) [d30030d3003000.gif]
AMENDED AND RESTATED LOAN AGREEMENT
Between

         
CRAFTMADE INTERNATIONAL, INC.
      THE FROST NATIONAL BANK
650 South Royal Lane
  and   P.O. Box 1600
Coppell, Texas 75019
      San Antonio, Texas 78205

October 31, 2005
     THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) will serve
to set forth the terms of the financing transactions by and between CRAFTMADE
INTERNATIONAL, INC., a Delaware corporation (“Borrower”), and THE FROST NATIONAL
BANK, a national banking association (“Lender”). Borrower and Lender entered
into a Loan Agreement, dated November 6, 2001, as amended by a First Amendment
to Loan Agreement, dated effective as of August 13, 2003, as modified by a
Modification, Renewal and Extension Agreement, entered into October 27, 2003, as
further amended by a Second Amendment to Loan Agreement, dated June 14, 2004, as
further amended by a Third Amendment to Loan Agreement, dated February 25, 2005,
and as further amended by a Modification, Renewal and Extension Agreement, dated
effective as of May 31, 2005. Lender has agreed to modify, renew and extend the
Borrowing Base Line of Credit (hereinafter defined), the terms and conditions
which are set forth in this Loan Agreement.
          1.      Credit Facilities;Interest Rate Options. Subject to the terms
and conditions set forth in this Loan Agreement and the agreements, instruments
and documents evidencing, securing, governing, guaranteeing and/or pertaining to
the Loans, as hereinafter defined (collectively, together with the Loan
Agreement, referred to hereinafter as the “Loan Documents”), Lender hereby
agrees to provide to Borrower the credit facility or facilities hereinbelow
(whether one or more, the “Credit Facilities”):
     (a)     (I)     Borrowing Base Line of Credit. Subject to the terms and
conditions set forth herein, Lender agrees to lend to Borrower, on a revolving
basis from time to time during the period commencing on the date hereof and
continuing through the maturity date of the promissory note evidencing this
Credit Facility from time to time, such amounts as Borrower may request
hereunder; provided, however, the total principal amount outstanding at any time
shall not exceed the lesser of (i) an amount equal to the Revolving Borrowing
Base (as such term is defined hereinbelow), or (ii) $20,000,000.00 (the
“Borrowing Base Line of Credit”). If at any time the aggregate principal amount
outstanding under the Borrowing Base Line of Credit shall exceed an amount equal
to the Revolving Borrowing Base (as such term is defined hereinbelow), Borrower
agrees to immediately repay to Lender such excess amount, plus all accrued but
unpaid interest thereon. Subject to the terms and conditions hereof, Borrower
may borrow, repay and reborrow hereunder. The sums advanced under the Borrowing
Base Line of Credit shall be used for working capital

 



--------------------------------------------------------------------------------



 



The term “Revolving Borrowing Base” shall have the meaning set forth
hereinbelow:
An amount equal to 80% of the Borrower’s Eligible Accounts, plus 55% of the
Borrower’s Eligible Inventory minus the outstanding principal balance of the
Borrowing Base Advance Facility (hereinafter defined); provided, however, the
outstanding amount Advanced against Eligible Inventory at any time shall not
exceed 50% of total outstanding Advances (herein so called) under the Borrowing
Base Line of Credit.
          (II)      Borrowing Base Advance Facility. Subject to the terms and
conditions set forth herein, Lender agrees to lend to Borrower, on a revolving
basis from time to time during the period commencing on the date hereof and
continuing through the maturity date of the promissory note evidencing this
Credit Facility from time to time, an aggregate amount not to exceed
$3,000,000.00 in a single advance or in multiple advances, as may be requested
by Borrower from time to time; provided, however, the total principal amount
outstanding at any time shall not exceed the lesser of (i) an amount equal to
the Advancing Borrowing Base (as such term is defined hereinbelow), or (ii)
$3,000,000.00 (the “Borrowing Base Advance Facility”). All sums advanced under
the Borrowing Base Advance Facility shall be used for inventory purposes.
The term “Advancing Borrowing Base” shall have the meaning set forth
hereinbelow:
An amount equal to 80% of the Borrower’s Eligible Accounts, plus 55% of the
Borrower’s Eligible Inventory minus the outstanding principal balance of the
Borrowing Base Line of Credit; provided, however, the outstanding amount
Advanced against Eligible Inventory at any time shall not exceed 50% of total
outstanding Advances (herein so called) under the Borrowing Base Advance
Facility.
As used in this Loan Agreement, the term “Borrowing Base” shall have the meaning
set forth hereinbelow:
An amount equal to 80% of the Borrower’s Eligible Accounts, plus 55% of the
Borrower’s Eligible Inventory; provided, however, the outstanding amount
Advanced against Eligible Inventory at any time shall not exceed 50% of total
outstanding Advances (herein so called) under the Borrowing Base Line of Credit
(as hereinafter defined).
As used herein, the term “Eligible Accounts” shall mean at anytime, an amount
equal to the aggregate net invoice or ledger amount owing on all trade accounts
receivable of Borrower and any Affiliates for goods sold or leased or services
rendered in the ordinary course of business, in which the Lender has a
perfected, first priority lien, after deducting (without duplication): (i) each
such account that is unpaid 60 days or more after the original invoice date
thereof, or, in the case of Lowe’s, 90 days or more after the original invoice
date thereof, (ii) the amount of all discounts, allowances, rebates, credits and
adjustments to such accounts (iii) the amount of all contra accounts, setoffs,
defenses or counterclaims asserted by or available to the account debtors,
(iv) all accounts with

2



--------------------------------------------------------------------------------



 



respect to which goods are placed on consignment or subject to a guaranteed sale
or other terms by reason of which payment by the account debtor may be
conditional, (v) all accounts with respect to which a payment and/or performance
bond has been furnished and that portion of any account for or representing
retainage, if any, until all prerequisites to the immediate payment of retainage
have been satisfied, (vi) all accounts owing by account debtors for which there
has been instituted a proceeding in bankruptcy or reorganization under the
United States Bankruptcy Code or other law, whether state or federal, now or
hereafter existing for relief of debtors, (vii) all accounts owing by any
Affiliates; (viii) all accounts in which the account debtor is the United States
or any department, agency or instrumentality of the United States, except to the
extent an acknowledgment of assignment to Lender of such account in compliance
with the Federal Assignment of Claims Act and other applicable laws has been
received by Lender, (ix) all accounts due by any account debtor whose principal
place of business is located outside the United States of America and its
territories, (x) all accounts subject to any provision prohibiting assignment or
requiring notice of or consent to such assignment, (xi) that portion of all
account balances owing by any single account debtor which exceeds 25% of the
aggregate of all accounts otherwise deemed eligible hereunder which are owing by
all account debtors, other than Lowe’s, and (xii) any other accounts deemed
unacceptable by Lender in its sole and absolute discretion; provided, however,
if more than 20% of the then balance owing by any single account debtor does not
qualify as an Eligible Account under the foregoing provisions, then the
aggregate amount of all accounts owing by such account debtor shall be excluded
from Eligible Accounts.
As used herein, the term “Eligible Inventory” shall mean as of any date, the
aggregate value of all inventory of raw materials and finished goods (excluding
work in progress and packaging materials, supplies and any advertising costs
capitalized into inventory) then owned by Borrower and any Affiliates and held
for sale, lease or other disposition in the ordinary course of its business, in
which Lender has a first priority lien, excluding (i) inventory which is
damaged, defective, obsolete or otherwise unsaleable in the ordinary course of
business, (ii) inventory which has been returned or rejected, and
(iii) inventory subject to any consignment arrangement with any other person or
entity. For purposes of this definition, Eligible Inventory shall be valued at
the lower of cost (excluding the cost of labor) or market value.
All Advances under the Credit Facilities shall be collectively called the
“Loans”. Lender reserves the right to require Borrower to give Lender not less
than one (1) business day prior notice of each requested Advance under the
Credit Facilities, specifying (i) the aggregate amount of such requested
Advance, (ii) the requested date of such Advance, and (iii) the purpose of such
Advance, with such Advances to be requested in a form satisfactory to Lender.
     (b)      Interest Rate. The interest to be paid by Borrower and collected
by Lender on each Advance shall be at one of the following rates as requested by
Borrower:

3



--------------------------------------------------------------------------------



 



     The lesser of (x) a rate equal to the London Interbank Offered Rate (as
defined below) plus the following percentage based on Borrower’s “Debt to Worth
Ratio” set forth in Paragraph 9(a) below:

      Percentage   Debt to Worth Ratio
2.75%
  >3.00 to 1.00
2.25%
  >=2.50 to 1.00 or <=3.00 to 1.00
1.75%
  >2.00 to 1.00 or <2.50 to 1.00
1.50%
  <=2.00 to 1.00

as adjusted provided below, or (y) the highest rate permitted by applicable law,
but in no event shall interest exceed the maximum interest permitted by law
(“Libor Rate”). Such rate will be adjusted based upon Lender’s receipt of
Borrower’s Compliance Certificate as provided in Section 10(c) of the Loan
Agreement, with the “Debt to Worth Ratio” calculation. If Borrower fails to
provide the Compliance Certificate as provided in Section 10(c) then the
percentage will be 2.75% until the delivery of the next quarter’s Compliance
Certificate.
As used herein, the “London Interbank Offered Rate” shall mean with respect to
any Interest Period (defined below), the rate of interest per annum (rounded to
the nearest 1/16 of 1%—and if the rate is equidistant to the lower and higher
nearest 1/16 of 1%, rounded upwards to the nearest 1/16 of 1%) quoted in U.S.
Dollars by the British Bankers’ Association at approximately 11:00 a.m. London
time on the first day of such Interest Period on which deposits in immediately
available funds are offered to first class banks in the interbank eurodollar
market (as determined by Lender in its sole discretion), such deposits being for
a one (1) month period (“Interest Period”), and in amounts equal to or
comparable to the amount of the Advance. In the event that the London Interbank
Offered Rate is no longer published or reported as specified above, then the
Lender shall use the rate of interest published in The Wall Street Journal
(Central Edition) in the “Money Rates” section as the “London Interbank Offered
Rates (LIBOR)” for a period of time equal or comparable to the applicable
Interest Period, as of five (5) Business Days preceding the date of the Advance.
Each determination by Lender of the London Interbank Offered Rate shall be
conclusive and binding, absent manifest error, and may be computed using any
reasonable averaging and attribution method.
     (c)      Increased Cost. If any governmental agency, court, central bank or
comparable authority shall impose any taxation, required level of reserves
(except reserve requirements for certificates of deposit), deposits, insurance
or capital, or similar requirements against assets, deposits or credit extended
by Lender or shall impose on Lender or the eurodollar market any other condition
affecting Advances, and the result of the foregoing is to increase the cost of
Lender making or maintaining Advances or reduce

4



--------------------------------------------------------------------------------



 



any sums received or receivable by Lender under this Loan Agreement or the Notes
by a material amount as determined by Lender in its sole discretion, then
Borrower shall reimburse Lender for such increased costs or reduced sums upon
demand. Nothing herein will be construed to require Borrower to pay any
interest, fees, costs or charges greater than the highest rate permitted by law.
     2.      Promissory Notes. The Loans shall be evidenced by one or more
promissory notes (whether one or more, together with any renewals, extensions
and increases thereof, the “Notes”) duly executed by Borrower and payable to the
order of Lender, in form and substance acceptable to Lender. Interest on the
Notes shall accrue at the rate set forth herein. The principal of and interest
on the Notes shall be due and payable in accordance with the terms and
conditions set forth in the Notes and in this Loan Agreement.
     3.      Collateral. As collateral and security for the indebtedness
evidenced by the Notes and any and all other indebtedness or obligations from
time to time owing by Borrower to Lender, Borrower, Trade Source International,
Inc., Durocraft International, Inc. and Design Trends, LLC (together hereinafter
referred to as “Pledgors”) shall grant, and hereby grants, to Lender, its
successors and assigns, a first and prior lien and security interest in and to
the property described hereinbelow, together with any and all PRODUCTS AND
PROCEEDS thereof (the “Collateral”):
     (a)      All present and future accounts, (including any right to payment
for goods sold or services rendered arising out of the sale or delivery of
personal property or work done or labor performed by Pledgors), now or hereafter
owned, held, or acquired by Borrower and its Affiliates (as hereinafter
defined), together with any and all books of account, customer lists and other
records relating in any way to the foregoing.
     (b)      All present and hereafter acquired inventory (including without
limitation, all raw materials, work in process and finished goods) held,
possessed, owned, held on consignment, or held for sale, lease, return or to be
furnished under contracts of service, in whole or in part, by Pledgors wherever
located.
The term “Collateral” shall also include all records and data relating to any of
the foregoing (including, without limitation, any computer software on which
such records and data may be located). Pledgors shall execute such security
agreements, assignments, deeds of trust and other agreements and documents as
Lender shall deem appropriate and otherwise require from time to time to more
fully create and perfect Lender’s lien and security interests in the Collateral.
     4.      Guarantors. Durocraft International, Inc., a Texas corporation;
Trade Source International, Inc., a Delaware corporation; Design Trends, LLC, a
Delaware limited liability company; and C/D/R Incorporated, a Delaware
corporation, as guarantors of the indebtedness evidenced by the Notes, as set
forth in Guaranty Agreements (collectively, the “Guarantys”) dated November 6,
2001, hereby expressly agree (a) to all of the terms and provisions of this Loan
Agreement, (b) to the continuing validity of the Guarantys and all duties and
obligations thereunder, (c) that their liability under the Guarantys shall not
be reduced, altered, limited, lessened or in any

5



--------------------------------------------------------------------------------



 



way affected by the execution and delivery of this Agreement by the parties
hereto, and (d) that the Guarantys shall remain in full force and effect and
enforceable in accordance with their terms.
     5.      Representations and Warranties. Borrower hereby represents and
warrants, and upon each request for an Advance under the Credit Facilities
further represents and warrants, to Lender as follows:
     (a)      Existence. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and all
other states where it is doing business, and has all requisite power and
authority to execute and deliver the Loan Documents.
     (b)      Binding Obligations. The execution, delivery, and performance of
this Loan Agreement and all of the other Loan Documents by Borrower have been
duly authorized by all necessary action by Borrower, and constitute legal, valid
and binding obligations of Borrower, enforceable in accordance with their
respective terms, except as limited by Bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights and except
to the extent specific remedies may generally be limited by equitable
principles.
     (c)      No Consent. The execution, delivery and performance of this Loan
Agreement and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of its articles or
certificate of incorporation or bylaws, if Borrower is a corporation, or its
partnership agreement, if Borrower is a partnership, or any agreement or other
instrument binding upon Borrower, or (B) any law, governmental regulation, court
decree or order applicable to Borrower, or (ii) require the consent, approval or
authorization of any third party.
     (d)      Financial Condition. Each financial statement of Borrower supplied
to the Lender truly discloses and fairly presents Borrower’s financial condition
as of the date of each such statement. There has been no material adverse change
in such financial condition or results of operations of Borrower subsequent to
the date of the most recent financial statement supplied to Lender.
     (e)      Litigation. There are no actions, suits or proceedings, pending
or, to the knowledge of Borrower, threatened against or affecting Borrower or
the properties of Borrower, before any court or governmental department,
commission or board, which, if determined adversely to Borrower, would have a
material adverse effect on the financial condition, properties, or operations of
Borrower.
     (f)      Taxes; Governmental Charges. Borrower has filed all federal, state
and local tax reports and returns required by any law or regulation to be filed
by it and has either duly paid all taxes, duties and charges indicated due on
the basis of such returns

6



--------------------------------------------------------------------------------



 



and reports, or made adequate provision for the payment thereof, and the
assessment of any material amount of additional taxes in excess of those paid
and reported is not reasonably expected.
     6.      Conditions Precedent to Advances. Lender’s obligation to make any
Advance under this Loan Agreement and the other Loan Documents shall be subject
to the conditions precedent that, as of the date of such Advance and after
giving effect thereto (i) all representations and warranties made to Lender in
this Loan Agreement and the other Loan Documents shall be true and correct, as
of and as if made on such date, (ii) no material adverse change in the financial
condition of Borrower since the effective date of the most recent financial
statements furnished to Lender by Borrower shall have occurred and be
continuing, (iii) no event has occurred and is continuing, or would result from
the requested Advance, which with notice or lapse of time, or both, would
constitute an Event of Default (as hereinafter defined), and (iv) Lender’s
receipt of all Loan Documents appropriately executed by Borrower and all other
proper parties.
     7.      Affirmative Covenants. Until (i) the Notes and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower agrees and covenants that it will, unless
Lender shall otherwise consent in writing:
     (a)      Accounts and Records. Maintain its books and records in accordance
with generally accepted accounting principles.
     (b)      Right of Inspection. Permit Lender to visit its properties and
installations and to examine, audit and make and take away copies or
reproductions of Borrower’s books and records, at all reasonable times.
     (c)      Right to Additional Information. Furnish Lender with such
additional information and statements, lists of assets and liabilities, tax
returns, and other reports with respect to Borrower’s financial condition and
business operations as Lender may request from time to time.
     (d)      Compliance with Laws. Conduct its business in an orderly and
efficient manner consistent with good business practices, and perform and comply
with all statutes, rules, regulations and/or ordinances imposed by any
governmental unit upon Borrower and its businesses, operations and properties
(including without limitation, all applicable environmental statutes, rules,
regulations and ordinances).
     (e)      Taxes. Pay and discharge when due all of its indebtedness and
obligations, including without limitation, all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income,

7



--------------------------------------------------------------------------------



 



or profits; provided, however, Borrower will not be required to pay and
discharge any such assessment, tax, charge, levy, lien or claim so long as
(i) the legality of the same shall be contested in good faith by appropriate
judicial, administrative or other legal proceedings, and (ii) Borrower shall
have established on its books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien or claim in accordance with generally
accepted accounting principles, consistently applied.
     (f)      Insurance. Maintain insurance, including but not limited to, fire
insurance, comprehensive property damage, public liability, worker’s
compensation, business interruption and other insurance deemed necessary or
otherwise required by Lender.
     (g)      Notice of Indebtedness. Promptly inform Lender of the creation,
incurrence or assumption by Borrower of any actual or contingent liabilities not
permitted under this Loan Agreement.
     (h)      Notice of Litigation. Promptly after the commencement thereof,
notify Lender of all actions, suits and proceedings before any court or any
governmental department, commission or board affecting Borrower or any of its
properties.
     (i)      Notice of Material Adverse Change. Promptly inform Lender of
(i) any and all material adverse changes in Borrower’s financial condition, and
(ii) all claims made against Borrower which could materially affect the
financial condition of Borrower.
     (j)      Additional Documentation. Execute and deliver, or cause to be
executed and delivered, any and all other agreements, instruments or documents
which Lender may reasonably request in order to give effect to the transactions
contemplated under this Loan Agreement and the other Loan Documents.
     8.      Negative Covenants. Until (i) the Notes and all other obligations
and liabilities of Borrower under this Loan Agreement and the other Loan
Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will not, without the prior written
consent of Lender:
     (a)      Nature of Business. Make any material change in the nature of its
business as carried on as of the date hereof.
     (b)      Liquidations, Mergers, Consolidations. Liquidate, merge or
consolidate with or into any other entity.
     (c)      Sale of Assets. Sell, transfer or otherwise dispose of any of its
assets or properties, other than in the ordinary course of business.
     (d)      Liens. Create or incur any lien or encumbrance on any of its
assets, other than (i) liens and security interests securing indebtedness owing
to Lender, (ii) liens for

8



--------------------------------------------------------------------------------



 



taxes, assessments or similar charges that are (1) not yet due or (2) being
contested in good faith by appropriate proceedings and for which Borrower has
established adequate reserves, (iii) liens and security interests existing as of
the date hereof which have been disclosed to and approved by Lender in writing,
and (iv) purchase money security interests covering assets other than the
Collateral incurred in the normal course of business.
     (e)      Indebtedness. Create, incur or assume any indebtedness for
borrowed money or issue or assume any other note, debenture, bond or other
evidences of indebtedness, or guarantee any such indebtedness or such evidences
of indebtedness of others, other than (i) borrowings from Lender,
(ii) borrowings outstanding on the date hereof and disclosed in writing to
Lender, and (iii) borrowings representing trade debt incurred in the normal
course of business.
     (f)      Change in Management. Permit a change in the senior management of
Borrower.
     (g)      Loans. Make any loans to any person or entity except for (i) loans
to Affiliates, and (ii) loans to officers and directors of Borrower not to
exceed $100,000.00 in the aggregate at any one time.
     (h)      Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate (as hereinafter defined) of
Borrower, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable to Borrower than would be obtained in a comparable arm’s-length
transaction with a person or entity not an Affiliate of Borrower. As used in
this Loan Agreement, the term “Affiliate” means (i) any individual or entity
directly or indirectly controlling, controlled by, or under common control with,
another individual or entity, and (ii) Design Trends, LLC.
     9.      Financial Covenants. Until (i) the Notes and all other obligations
and liabilities of Borrower under this Loan Agreement and the other Loan
Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will maintain the following financial
covenants on a consolidated basis:
     (a)      Debt to Worth Ratio. Borrower will maintain, at all times, a ratio
of (a) total liabilities (excluding any Subordinated Debt), to (b) Tangible Net
Worth of not greater than 3.5 to 1.0 beginning September 30, 2005; and 3.0 to
1.0 beginning December 31, 2005 and thereafter, tested quarterly. If Borrower’s
Debt to Worth Ratio exceeds 3.0 to 1.0 then Borrower will not make any stock
repurchases.
     (b)      Fixed Charge Coverage Ratio. Borrower will maintain, as of the end
of each fiscal quarter, a ratio of (a) net income after taxes plus depreciation,
amortization,

9



--------------------------------------------------------------------------------



 



other non-cash expenses and interest expense for the 4 most recently completed
quarters ending with such fiscal quarter to (b) interest expense, dividends and
capital expenditures and current portion of long-term debt for such 4 quarter
period, of not less than 1.25 to 1.0.
As used herein, the term “Tangible Net Worth” means, as of any date, Borrower’s
total assets excluding all intangible assets, less total liabilities excluding
any Subordinated Debt. As used herein, the term “Subordinated Debt” means any
indebtedness owing by Borrower which has been subordinated by written agreement
to all indebtedness now or hereafter owing by Borrower to Lender, such agreement
to be in form and substance acceptable to Lender. Unless otherwise specified,
all accounting and financial terms and covenants set forth above are to be
determined according to generally accepted accounting principles, consistently
applied.
     10.      Reporting Requirements. Until (i) the Notes and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will, unless Lender shall otherwise
consent in writing, furnish to Lender on a consolidated basis:
     (a)      Interim Financial Statements. As soon as available, and in any
event within forty five (45) days after the end of each quarter of each fiscal
year of Borrower, a balance sheet and income statement of Borrower as of the end
of such fiscal quarter, all in form and substance and in reasonable detail
satisfactory to Lender and duly certified (subject to year-end review
adjustments) by the President and/or Chief Financial Officer of Borrower (i) as
being true and correct in all material aspects to the best of his or her
knowledge and (ii) as having been prepared in accordance with generally accepted
accounting principles, consistently applied.
     (b)      Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of Borrower, a balance
sheet and income statement of Borrower as of the end of such fiscal year, in
each case audited and unqualified by independent public accountants of
recognized standing acceptable to Lender.
     (c)      Compliance Certificate. A certificate signed by the Chief
Financial Officer of Borrower within forty five (45) days after the end of each
quarter of each fiscal year of Borrower, stating that Borrower is in full
compliance with all of its obligations under this Loan Agreement and all other
Loan Documents and is not in default of any term or provisions hereof or
thereof, and demonstrating compliance with all financial ratios and covenants
set forth in the Loan Agreement.
     (d)      Borrowing Base Report. A borrowing base report for the Revolving
Borrowing Base and the Advancing Borrowing Base signed by the Chief Financial
Officer of Borrower within thirty (30) days after the end of each month of each
fiscal year, in form and detail satisfactory to Lender.

10



--------------------------------------------------------------------------------



 



     (e)      Accounts Aging. An account receivable aging report within thirty
(30) days after the end of each month of each fiscal year, in form and detail
satisfactory to Lender.
     (f)      10K Filings. Borrower’s annual 10K filing with the Securities and
Exchange Commission within (30) days after such filing.
     (g)      10Q Filings. Borrower’s quarterly 10Q filing with the Securities
and Exchange Commission within forty five (45) days after the end of each
quarter of each fiscal year of Borrower.
     (h)      Additional Information. Such other additional financial
information as Lender may request from time to time, including, without,
limitation, operating statements on any assets listed on Borrower’s financial
statement.
     11.      Events of Default. Each of the following shall constitute an
“Event of Default” under this Loan Agreement:
     (a)      The failure, refusal or neglect of Borrower to pay when due any
part of the principal of, or interest on, the Notes or any other indebtedness or
obligations owing to Lender by Borrower from time to time.
     (b)      The failure of Borrower or any Obligated Party (as defined below)
to timely and properly observe, keep or perform any covenant, agreement,
warranty or condition required herein or in any of the other Loan Documents.
     (c)      The occurrence of an event of default under any of the other Loan
Documents or under any other agreement now existing or hereafter arising between
Lender and Borrower.
     (d)      Any representation contained herein or in any of the other Loan
Documents made by Borrower or any Obligated Party is false or misleading in any
material respect.
     (e)      The occurrence of any event which permits the acceleration of the
maturity of any indebtedness owing by Borrower to any third party under any
agreement or understanding.
     (f)      If Borrower or any Obligated Party: (i) becomes insolvent, or
makes a transfer in fraud of creditors, or makes an assignment for the benefit
of creditors, or admits in writing its inability to pay its debts as they become
due; (ii) generally is not paying its debts as such debts become due; (iii) has
a receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of the assets of such party, either in a proceeding brought by
such party or in a proceeding brought against such party

11



--------------------------------------------------------------------------------



 



and such appointment is not discharged or such possession is not terminated
within sixty (60) days after the effective date thereof or such party consents
to or acquiesces in such appointment or possession; (iv) files a petition for
relief under the United States Bankruptcy Code or any other present or future
federal or state insolvency, bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against such party under any Applicable Bankruptcy
Law and such involuntary petition is not dismissed within sixty (60) days after
the filing thereof, or an order for relief naming such party is entered under
any Applicable Bankruptcy Law, or any composition, rearrangement, extension,
reorganization or other relief of debtors now or hereafter existing is requested
or consented to by such party; (v) fails to have discharged within a period of
thirty (30) days any attachment, sequestration or similar writ levied upon any
property of such party; or (vi) fails to pay within thirty (30) days any final
money judgment against such party.
     (g)      If Borrower or any Obligated Party is an entity, the liquidation,
dissolution, merger or consolidation of any such entity or, if Borrower or any
Obligated Party is an individual, the death or legal incapacity of any such
individual.
     (h)      The entry of any judgment against Borrower or the issuance or
entry of any attachment or other lien against any of the property of Borrower
for an amount in excess of $250,00.00, if undischarged, unbonded or undismissed
within thirty (30) days after such entry.
Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative. The term “Obligated Party”, as used herein, shall
mean any party other than Borrower who secures, guarantees and/or is otherwise
obligated to pay all or any portion of the indebtedness evidenced by the Notes.
     12.      Remedies. Upon the occurrence of any one or more of the foregoing
Events of Default, and upon the expiration of ten (10) days following the giving
of notice in accordance with Section 16 hereof with respect to any Event of
Default described in subparagraph 11(a) above (provided, however, that no more
than two (2) such notices will be given during any calendar year) or upon the
expiration of thirty (30) days following the giving of notice by Lender to
Borrower in accordance with Section 16 hereof, with respect to any Event of
Default described in any of subparagraphs 11(b) through (e), the entire unpaid
balance of principal of the Notes, together with all accrued but unpaid interest
thereon, and all other indebtedness owing to Lender by Borrower at such time
shall, at the option of Lender, become immediately due and payable without
further notice, demand, presentation, notice of dishonor, notice of intent to
accelerate, notice of acceleration, protest or notice of protest of any kind,
all of which are expressly waived by Borrower, and (b) Lender may, at its
option, cease further advances under any of the Notes. All rights and remedies
of Lender set forth in this Loan Agreement and in any of the other Loan
Documents may also be exercised by Lender, at its option to be exercised in its
sole discretion, upon the occurrence of an Event of Default.

12



--------------------------------------------------------------------------------



 



     13.      Rights Cumulative. All rights of Lender under the terms of this
Loan Agreement shall be cumulative of, and in addition to, the rights of Lender
under any and all other agreements between Borrower and Lender (including, but
not limited to, the other Loan Documents), and not in substitution or diminution
of any rights now or hereafter held by Lender under the terms of any other
agreement.
     14.      Waiver and Agreement. Neither the failure nor any delay on the
part of Lender to exercise any right, power or privilege herein or under any of
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any provision in this Loan Agreement or in any of the other Loan
Documents and no departure by Borrower therefrom shall be effective unless the
same shall be in writing and signed by Lender, and then shall be effective only
in the specific instance and for the purpose for which given and to the extent
specified in such writing. No modification or amendment to this Loan Agreement
or to any of the other Loan Documents shall be valid or effective unless the
same is signed by the party against whom it is sought to be enforced.
     15.      Benefits. This Loan Agreement shall be binding upon and inure to
the benefit of Lender and Borrower, and their respective successors and assigns,
provided, however, that Borrower may not, without the prior written consent of
Lender, assign any rights, powers, duties or obligations under this Loan
Agreement or any of the other Loan Documents.
     16.      Notices. All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and given by (i) personal delivery, (ii) expedited delivery service with proof
of delivery, or (iii) United States mail, postage prepaid, registered or
certified mail, return receipt requested, sent to the intended addressee at the
address set forth on the first page hereof and shall be deemed to have been
received either, in the case of personal delivery, as of the time of personal
delivery, in the case of expedited delivery service, as of the date of first
attempted delivery at the address and in the manner provided herein, or in the
case of mail, upon deposit in a depository receptacle under the care and custody
of the United States Postal Service. Either party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.
     17.      Construction, Venue. This Loan Agreement and the other Loan
Documents have been executed and delivered in the State of Texas, shall be
governed by and construed in accordance with the laws of the State of Texas, and
shall be performable by the parties hereto in the county in Texas where the
Lender’s address set forth on the first page hereof is located. In the event of
a dispute involving this Loan Agreement or any other instruments executed in
connection herewith, the undersigned irrevocably agrees that venue for such
dispute shall lie in any court of competent jurisdiction in Tarrant County,
Texas

13



--------------------------------------------------------------------------------



 



     18.      Invalid Provisions. If any provision of this Loan Agreement or any
of the other Loan Documents is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     19.      Expenses. Borrower shall pay all costs and expenses (including,
without limitation, reasonable attorneys’ fees) in connection with (i) any
action required in the course of administration of the indebtedness and
obligations evidenced by the Loan Documents, and (ii) any action in the
enforcement of Lender’s rights upon the occurrence of Event of Default.
     20.      Participation of the Loans. Borrower agrees that Lender may, at
its option, sell interests in the Loans and its rights under this Loan Agreement
to a financial institution or institutions and, in connection with each such
sale, Lender may disclose any financial and other information available to
Lender concerning Borrower to each prospective purchaser.
     21.      Conflicts. In the event any term or provision hereof is
inconsistent with or conflicts with any provision of the other Loan Documents,
the terms and provisions contained in this Loan Agreement shall be controlling.
     22.      Counterparts. This Loan Agreement may be separately executed in
any number of counterparts, each of which shall be an original, but all of
which, taken together, shall be deemed to constitute one and the same
instrument.
     23.      Facsimile Documents and Signatures. For purposes of negotiating
and finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine (“fax”), it shall be
treated for all purposes as an original document. Additionally, the signature of
any party on this document transmitted by way of a facsimile machine shall be
considered for all purposes as an original signature. Any such faxed document
shall be considered to have the same binding legal effect as an original
document. At the request of any party, any faxed document shall be re-executed
by each signatory party in an original form.
If the foregoing correctly sets forth our mutual agreement, please so
acknowledge by signing and returning this Loan Agreement to the undersigned.
NOTICE TO COMPLY WITH STATE LAW
For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.

14



--------------------------------------------------------------------------------



 



THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                BORROWER
    LENDER:
    CRAFTMADE INTERNATIONAL, INC.,
  THE FROST NATIONAL BANK,
  a Delaware corporation
  a national banking association
   
By:
  /s/ James R. Ridings   By:   /s/ D. Michael Randall  
 
             
 
  James R. Ridings, President       D. Michael Randall, Senior Vice President  
 

          GUARANTORS
 
DUROCRAFT INTERNATIONAL, INC.,
a Texas corporation
      By:   /s/ Brad Heimann         Brad Heimann, Secretary               

          TRADE SOURCE INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ Brad Heimann        Brad Heimann, Secretary               

          DESIGN TRENDS, LLC,
a Delaware limited liability company
      By:   Craftmade International, Inc., 
a Delaware corporation, its Manager              By:   /s/ Brad Heimann        
Brad Heimann, Executive Vice President               

          C/D/R INCORPORATED,
a Delaware corporation
      By:   /s/ Clifford Crimmings         Clifford Crimmings, V.P. Marketing   
           

15